internal_revenue_service department of the treasury washington dc we dollar_figureop-00-00 contact person dollar_figure -_- oo telephone number in reference te t ep ra t4 date ob daw legend individual a individual b _ trust a ira state x this is in response to your date request for a private_letter_ruling as supplemented by correspondence dated date concerning the tax treatment of certain transactions relating to your individual_retirement_arrangement ira the following facts and representations have been submitted in support of your ruling_request individual a established an ira ira in it is represented that the ira established by individual a was at all times in compliance with sec_408 of the internal_revenue_code pursuant to a beneficiary designation signed prior to his sec_401 of the code required_beginning_date individual a named trust a the sole beneficiary of ira trust a cannot be revoked after the death of individual a your authorized representative asserts that trust a is valid under the laws of state x individual a’s state of domicile under the terms of trust a upon the death of individual a individual b shall become the sole trustee of trust a furthermore under the terms of trust a upon the death of individual a individual b has the right to demand payment of the principal of trust a assets as she sees fit assets of trust a excluding assets received from ira may be used by the trustee to pay funeral and other expenses related to the estate of individual a under state x statute the assets of an ira are considered exempt assets and as such are exempt from the claims of all creditors individual a reached age in and accordingly received distributions from ira for through in compliance with the minimum_required_distribution provisions of code sec_408 and sec_401 determined by using the joint life expectancy of individual a and individual b bss based on the foregoing you request the following ruling that individual b as the identifiable beneficiary of trust a is the designated_beneficiary of ira for purposes of sec_401 of the code sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 and ii and a c of the code provide that the entire_interest of each employee under a plan to which the required_minimum_distribution rules apply must be distributed no later than april of the calendar_year following the calendar_year in which the individual attains age the required_beginning_date or in general must be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of the employee or over the lives of the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code defines the term designated_beneficiary as any individual designated as a beneficiary by the employee sec_1_401_a_9_-1 q a d-2a a of the proposed income_tax regulations states in part that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person who is not an individual such as the employee’s estate may not be a designated_beneficiary however q a d-5 of sec_1_401_a_9_-1 provides that beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit may be treated as designated beneficiaries for purposes of determining the distribution period under sec_401 if the requirements of paragraph b of this d-5 are met sec_1_401_a_9_-1 q a d-5 b provides that the requirements of this paragraph b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee’s required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee’s benefit are identifiable from the trust instrument the document described in d-7 of this section has been provided to the plan_administrator your authorized representative asserts and the documentation which accompanied this ruling_request indicates that the requirements of proposed regulation a -1 q a d-5 ae fa have all been satisfied therefore we conclude that individual b as the identifiable beneficiary of trust a is the designated_beneficiary of ira for purposes of sec_401 of the code you have not requested and we express no opinion in this ruling about the timing and amount of required distributions under the terms of the trust or the status of the trust for purposes of other provisions of the internal_revenue_code including but not limited to any federal estate_tax law this ruling is based on the assumption that ira meets the requirements of sec_408 of the code at all times the service draws your attention to the language of sec_1_401_a_9_-1 of the proposed income_tax regulations q a d-5 which in short provides that if at any time after an ira holder’s required_beginning_date a_trust which does not meet the requirements of q a d-5 b is the named beneficiary of the ira the ira holder shall be treated as not having a designated_beneficiary this ruling is directed only to the taxpayer who requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john g riddle jr manager employee_plans technical group tax exempt and gov't entities
